UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 27, 2014 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Florida 000-29461 73-1556428 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification Number) Kyle Kennedy Chief Executive Officer 14497 N. Dale Mabry Hwy. Suite 209N Tampa, Florida 33618 (Address of principal executive offices) (Zip Code) (813) 448-3577 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 27, 2014 the Board of Directors, pursuant to Section 607.0704, Florida Statutes, the Board of Directors, acting as shareholders of the Preferred Shares and pursuant to their own resolution, voted to increase the authorized shares of the Corporation from 950,000,000 common shares to 1,200,000,000 common shares. Such filing became official with the State of Florida and effective such date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEAFARER EXPLORATION CORP. Date: November 18, 2014 By: /s/ Kyle Kennedy Name: Kyle Kennedy Title: Chief Executive Officer 2
